DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dacheng Xie on 20 August 2021.

The application has been amended as follows: 
The Claims filed 23 June 2021 have been amended as follows:

1.	(Currently Amended)	A system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising:
receiving a reference trajectory representing an initial path for an autonomous vehicle to traverse an environment;

determining a second portion of the reference trajectory that is different 
determining at least one of a discontinuity associated with the reference trajectory or an obstacle cost meeting or exceeding a threshold obstacle cost;
determining, based at least in part on a distance associated with the reference trajectory and on at least one of the discontinuity being associated with the reference trajectory or the obstacle cost meeting or exceeding the threshold obstacle cost, a first weight associated with a first reference cost to be evaluated at a first point associated with the first portion of the reference trajectory, wherein the first reference cost is associated with a first difference between the first point on the reference trajectory and a corresponding first point;
determiningdifferent 
generating, based at least in part on a first reference cost associated with the first point and the second reference cost associated with the second point, a target trajectory comprising the corresponding first point and the corresponding second point; and
controlling the autonomous vehicle to traverse the environment based at least in part on the target trajectory. 

2.	(Currently Amended)	The system of claim 1, wherein the distance associated with the reference trajectory is a longitudinal distance. 

3.	(Original)	The system of claim 1, wherein the first difference comprises one or more of a difference in a yaw, a lateral offset, a velocity, an acceleration, a curvature, or a curvature rate. 

4.	(Original)	The system of claim 1, wherein the first weight is based at least in part on one or more of:
determining that a lateral displacement associated with a portion of the target trajectory corresponding to the first portion of the reference trajectory is below a first threshold distance for a given a time period; or 
determining that the lateral displacement associated with the portion of the target trajectory corresponding to the first portion of the reference trajectory is below a second threshold distance for a given distance. 

5.	(Original)	The system of claim 1, wherein the first reference cost comprises a penalty associated with generating the target trajectory that deviates, at the first point and represented as the first difference, from the reference trajectory. 

6.	(Currently Amended)	A method comprising: 

determining a first portion of the first trajectory; 
determining a second portion of the first trajectory that is different
determining at least one of a discontinuity associated with the first trajectory or an obstacle cost meeting or exceeding a threshold obstacle cost;
determining, based at least in part on a distance associated with the first trajectory and on at least one of the discontinuity being associated with the first trajectory or the obstacle cost meeting or exceeding the threshold obstacle cost, a first weight associated with the first portion of the first trajectory; 
determining
determining, based at least in part on the first weight and the second weight, a reference cost; 
generating, based at least in part on the reference cost, a second trajectory; and 
controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory.

7.	(Currently Amended)	The method of claim 6, wherein determining
determining 
determining 

8.	(Currently Amended)	The method of claim 6, wherein the first portion of the first trajectory is associated with points, and wherein the points comprise [[is]] a first point, the method further comprising:
determining a point density for the points associated with the first portion of the first trajectory based at least in part on a first cost associated with a curvature value of the first portion or a second cost associated with a distance between the first point of the first portion and a second point associated with an obstacle in the environment. 

9.	(Original)	The method of claim 6, wherein the reference cost is associated with a difference between a first point on the first trajectory and a corresponding first point on the second trajectory.

10.	(Original)	The method of claim 9, wherein the difference comprises one or more of a difference in a yaw, a lateral offset, a velocity, an acceleration, a curvature, or a curvature rate. 

 distance associated with the first trajectory is a longitudinal distance. 

12.	(Previously Presented)	The method of claim 11, wherein: 
the discontinuity in the first trajectory represents a lane change action; or 
the obstacle cost meeting or exceeding the threshold obstacle cost represents at least a portion of the first trajectory passing within an area representing an obstacle in the environment. 

13.	(Currently Amended)	The method of claim 6, further comprising: 
determining a drivable area through the environment for the autonomous vehicle, wherein the drivable area represents a region in the environment on which the autonomous vehicle is configured to traverse and an object in the environment; and 
evaluating an obstacle cost associated with the object in the environment based at least in part on the drivable area; 
wherein the second trajectory is based at least in part on the obstacle cost associated with the object in the environment. 

14.	(Original)	The method of claim 13, wherein determining the drivable area is based at least in part on a velocity associated with the autonomous vehicle or a classification of the object.
 

receiving a first trajectory for an autonomous vehicle to traverse an environment; 
determining a first portion of the first trajectory; 
determining a second portion of the first trajectory that is different
determining at least one of a discontinuity associated with the first trajectory or an obstacle cost meeting or exceeding a threshold obstacle cost; 
determining, based at least in part on a distance associated with the first trajectory and on at least one of the discontinuity being associated with the first trajectory or the obstacle cost meeting or exceeding the threshold obstacle cost, a first weight associated with the first portion of the first trajectory; 
determining
determining, based at least in part on the first weight and the second weight, a reference cost; 
generating, based at least in part on the reference cost, a second trajectory; and 
controlling the autonomous vehicle to traverse the environment based at least in part on the second trajectory. 

16.	(Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein:
determining 
determining 
determining 

17.	(Original)	The non-transitory computer-readable medium of claim 15, wherein the reference cost is associated with a difference between a first point on the first trajectory and a corresponding first point on the second trajectory. 

18.	(Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the distance associated with the first trajectory is a longitudinal distance.

19.	(Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: 
determining a drivable area through the environment for the autonomous vehicle, wherein the drivable area represents a region in the environment on which the autonomous vehicle is configured to traverse and an object in the environment; and 
evaluating an obstacle cost associated with the object in the environment based at least in part on the drivable area; 
 associated with the object in the environment. 

20.	(Original)	The non-transitory computer-readable medium of claim 19, wherein determining the drivable area is based at least in part on a velocity associated with the autonomous vehicle or a classification of the object.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor immediately render obvious to the subject matter recited in at least independent claims 1, 6, and 15 of the present application.  For example, while Meuleau (US 2015/0345959 A1) teaches an invention in which weights are determined for different portions of a reference trajectory in order to generate a target trajectory for an autonomous vehicle to traverse, Meuleau does not appear to teach determining at least one of a discontinuity associated with the reference trajectory or an obstacle cost meeting or exceeding a threshold obstacle cost, and then determining a first weight associated with a first portion of the reference trajectory based at least in part on (i) a distance associated with the reference trajectory and on (ii) at least one of the discontinuity being associated with the reference trajectory or the obstacle cost meeting or exceeding the threshold obstacle cost.  Rather, the determination of the weights in Meuleau appears to be continuously performed and is not responsive to or based on determination of a discontinuity or an obstacle cost.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nadeem Odeh/Primary Examiner, Art Unit 3669